                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


DAVID E. HENRY, M.D.,                         CIV. NO. 18-00046 JAO-KJM

                    Plaintiff,                ORDER DENYING PLAINTIFF’S
                                              MOTION FOR
       vs.                                    RECONSIDERATION AND
                                              MOTION FOR LEAVE TO AMEND
ADVENTIST HEALTH CASTLE                       THE COMPLAINT, ECF NO. 73
MEDICAL CENTER and ALAN
CHEUNG, M.D.,

                    Defendants.


 ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
AND MOTION FOR LEAVE TO AMEND THE COMPLAINT, ECF NO. 73

                                 I. INTRODUCTION

             Before the Court is Plaintiff David E. Henry, M.D.’s (“Plaintiff”)

Motion for Reconsideration of Order Granting Motion for Summary Judgment

and/or Motion for Leave to Amend Complaint, ECF No. 73. For the reasons set

forth below, the Motion for Reconsideration and Motion for Leave to Amend the

Complaint are DENIED.

                                 II. BACKGROUND

             The Order Granting Motion for Summary Judgment (“the Order”) set

forth the background in this action, see Henry v. Adventist Health Castle Med. Ctr.,
2019 WL 346701, at *1 (D. Haw. Jan. 28, 2019), and the Court assumes a

familiarity with it.

              Plaintiff filed the Complaint pro se on February 2, 2018, alleging one

count of racial discrimination and one count of retaliation for engaging in protected

activities. ECF No. 1. On September 10, 2018, Defendant filed a Motion for

Summary Judgment, ECF No. 37, and a Concise Statement of Facts in support of

the Motion, ECF No. 38. On October 11, 2018, Plaintiff filed his Opposition, ECF

No. 40, and his Responsive Concise Statement of Facts, ECF No. 41, pro se.1

              On November 29, 2018, the day before the hearing on the Motion for

Summary Judgment was originally scheduled, Plaintiff, through his local counsel

John Winnicki and Dennis King, filed a Motion to Continue the hearing and

simultaneously filed an Application for Robert Meals to Appear Pro Hac Vice.

ECF Nos. 52, 54. Plaintiff asserted that he retained Winnicki and King as local

counsel the day before, but that he had previously retained Robert Meals (who had

edited his prior pleadings), an attorney licensed and based on the mainland, to

assist him in this case. ECF No. 52 at PageID #1068. Plaintiff requested a



       1
        It later came to light that an attorney, Robert Meals, edited Plaintiff’s pro
se pleadings. See Henry, 2019 WL 346701, at *2-3. In the Order, the Court, “in
an abundance of caution,” construed Plaintiff’s filings liberally even though he had
received some assistance from an attorney. Id. at *3.

                                          2
continuance of sixty days to allow Meals to appear on his behalf at the hearing. Id.

On November 30, 2018, a hearing was held on the Motion to Continue. ECF No.

59. The Court granted in part and denied in part the Motion to Continue and set

the hearing on the Motion for Summary Judgment for December 14, 2018. Id.

Ultimately, Meals withdrew his Application to appear pro hac vice, ECF No. 63,

and Winnicki and King appeared on behalf of Plaintiff at the hearing. ECF No. 65.

              On January 28, 2019, the Court issued the Order, ECF No. 70, and

Judgment was entered, ECF No. 71. On February 20, 2019, Plaintiff filed the

instant Motion for Reconsideration of the Order, with which he submitted a new

Declaration. ECF Nos. 73, 73-1. Defendant filed a Memorandum in Opposition

on March 6, 2019, ECF No. 75, and Plaintiff filed his Reply on March 20, 2019,

ECF No. 76.

                                 III. DISCUSSION

A.    Motion for Reconsideration

              Plaintiff seeks reconsideration of the Order primarily on the basis that:

(1) “the Court . . . misconstrued the underlying facts regarding the conditions under

which Plaintiff performed services as a surgeon for Defendant”; and (2) when the

law is applied to the facts (as clarified by Plaintiff), the Court should find an




                                           3
employment relationship for the purposes of Title VII. ECF No. 73 at Page ID

#1178-79. The Court is unpersuaded.

             Federal Rules of Civil Procedure 59 and 60 govern case-dispositive

orders like the Order.2 See Local Rule 60.1 (“Motions seeking reconsideration of

case-dispositive orders shall be governed by Fed. R. Civ. P. 59 or 60, as

applicable.”); see also Adon Constr. Inc., et al. v. Renesola Am. Inc., et al., 2019

WL 1441597, at *1 n.1 (D. Haw. Apr. 1, 2019). “The denial of a motion for

reconsideration under Rule 59(e) is construed as a denial of relief under

Rule 60(b).” McDowell v. Calderon, 197 F.3d 1253, 1255 n.3 (9th Cir. 1999) (en

banc) (per curiam); see also Fuller v. M.G. Jewelry, 950 F.2d 1437, 1441 (9th Cir.

1991).

             Rule 59(e) provides that “[a] motion to alter or amend a judgment

must be filed no later than 28 days after the entry of the judgment.” Fed. R. Civ. P.

59(e). Such amendment is “an extraordinary remedy which should be used

sparingly.” McDowell, 197 F.3d at 1255 n.1 (citation omitted); see also Kona

Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Indeed, there

are only a few bases for amending a judgment:



      2
       Plaintiff brings the instant motion pursuant to both Rules 59 and 60. ECF
No. 73 at PageID #1220.

                                           4
             In general, there are four basic grounds upon which a
             Rule 59(e) motion may be granted: (1) if such motion is
             necessary to correct manifest errors of law or fact upon
             which the judgment rests; (2) if such motion is necessary
             to present newly discovered or previously unavailable
             evidence; (3) if such motion is necessary to prevent
             manifest injustice; or (4) if the amendment is justified by
             an intervening change in controlling law.

Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011) (citing McDowell,

197 F.3d at 1255 n.1). Although “[a] court considering a Rule 59(e) motion is not

limited merely to these four situations,” id., “[a] Rule 59(e) motion may not be

used to raise arguments or present evidence for the first time when they could

reasonably have been raised earlier in the litigation.” Kona Enters., Inc., 229 F.3d

at 890.

             Federal Rule of Civil Procedure 60(b) provides the following grounds

for relief from a case-dispositive order:

             (1) mistake, inadvertence, surprise, or excusable neglect;

             (2) newly discovered evidence that, with reasonable
             diligence, could not have been discovered in time to
             move for a new trial under Rule 59(b);

             (3) fraud (whether previously called intrinsic or
             extrinsic), misrepresentation, or misconduct by an
             opposing party;

             (4) the judgment is void;



                                            5
             (5) the judgment has been satisfied, released, or
             discharged; it is based on an earlier judgment that has
             been reversed or vacated; or applying it prospectively is
             no longer equitable; or

             (6) any other reason that justifies relief.

Fed. R. Civ. P. 60.

             Mere disagreement with a court’s analysis in a previous order is not a

sufficient basis for reconsideration, White v. Sabatino, 424 F. Supp. 2d 1271, 1274

(D. Haw. 2006) (citing Leong v. Hilton Hotels Corp., 689 F. Supp. 1572 (D. Haw.

1988)); Haw. Stevedores, Inc. v. HT & T Co., 363 F. Supp. 2d 1253, 1269 (D.

Haw. 2005). Also, “[w]hether or not to grant reconsideration is committed to the

sound discretion of the court.” Navajo Nation v. Confederated Tribes & Bands of

the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona

Enters., Inc., 229 F.3d at 890).

      1.     The Court Properly Construed the Facts

             Plaintiff first contends that the Court improperly relied on disputed

facts when issuing the Order. ECF No. 73 at PageID #1185. However, Plaintiff

appropriately concedes that he did not dispute some assertions in Defendant’s

Concise Statement of Facts (“Defendant’s CSF”). Id. (“Plaintiff, filing pro se, did

not dispute some of the assertions in [Defendant’s CSF] because they appeared



                                           6
facially correct, but their misleading and biased nature should have been noticed by

the Court.”).

                The Court begins its evaluation of this argument with two

observations. First, pro se parties must comply with Local Rule 56.1(g).3 See

Kirksey v. Frank, 2011 WL 1230345, at *1 n.1 (D. Haw. Mar. 31, 2011) (applying

Local Rule 56.1(g) to pro se litigant and stating, “[w]hile the Court recognizes that

Plaintiff is pro se, pro se litigants must still follow the same rules of procedure that

govern other litigants”) (citing King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987),

overruled on other grounds by Lacey v. Maricopa Cty., 693 F.3d 896 (9th Cir.

2012)). Second, Plaintiff here in fact complied, at least in part, with Local Rule

56.1 by contesting a number of facts asserted in Defendant’s CSF (none of which

the Court adopted), which shows that Plaintiff was capable of challenging

Defendant’s version of the facts. See ECF No. 41; Henry, 2019 WL 346701, at *1

n.3 (“Where a fact is not in dispute, the Court cites directly to Defendant’s CSF.”)

(citing Local Rule 56.1(g)).




      3
       Local Rule 56.1(g) provides that “[f]or purposes of a motion for summary
judgment, material facts set forth in the moving party’s concise statement will be
deemed admitted unless controverted by a separate concise statement of the
opposing party.”

                                           7
             In his Opposition to the Motion for Summary Judgment, Plaintiff did

not offer the facts he now raises in contradiction to Defendant’s CSF and in

support of the instant Motion. He essentially criticizes the Order for failing to

address specific factual disputes that did not exist at the time.

             For example, Plaintiff now argues for the first time that he did not

operate a private practice of medicine and faults the Order for citing to Defendant’s

CSF ¶ 44 when it stated, “Under the Recruitment Agreement, Plaintiff was to

operate a full-time private practice of medicine in his specialty on Oahu[.]” ECF

No. 73 at PageID #1185-86; Henry, 2019 WL 346701, at *1. Notably, in the

course of the Summary Judgment litigation, Plaintiff did not oppose Defendant’s

CSF ¶ 4. ECF No. 41. And the Physician Recruitment Agreement does in fact

state that Plaintiff “shall . . . operate, a private practice of medicine in the Specialty

. . . at one or more offices in [the Service Area].” ECF No. 41-2 at PageID #830.

Simply put, Plaintiff’s attempts to rehabilitate his case through new challenges to

the previously undisputed facts fail. The time to launch such challenges was in

opposition to the Motion for Summary Judgment.



      4
         Defendant’s CSF ¶ 4 provides in relevant part, “Plaintiff entered into a
‘Physician Recruitment Agreement’ . . . with Castle, which provides that . . .
Plaintiff would establish a ‘a private practice’ in the specialty of general surgery at
one or more offices on Oahu[.]” ECF No. 38.

                                            8
             Under both Rules 59(e) and 60(b), a court may grant a motion for

reconsideration based on newly discovered evidence. See Herron, 634 F.3d at

1111; Fed. R. Civ. P. 60(b)(2). Under these rules, evidence is not newly

discovered if the party possessed it or could have discovered it with reasonable

diligence prior to the entry of judgment. See Coastal Transfer Co. v. Toyota Motor

Sales, U.S.A., 833 F.2d 208, 212 (9th Cir. 1987) (citation omitted); Berg v. Polis,

1997 WL 573418, at *1 (N.D. Cal. Sept. 5, 1997) (citation omitted). Plaintiff must

have known everything contained in his new Declaration at the time he responded

to the Motion for Summary Judgment, and Plaintiff does not argue otherwise.

Thus, this evidence is not newly discovered and is not grounds for

reconsideration.5

///

///

///

///


      5
        Plaintiff asserts that some of Defendant’s CSF have a “misleading and
biased nature,” ECF No. 73 at PageID #1185. To the extent that Plaintiff is
arguing some sort of misrepresentation or misconduct by Defendant under Rule
60(b)(3) or manifest injustice under Rule 59(e), the Court finds such arguments
meritless, and the example concerning Defendant’s CSF ¶ 4, discussed above,
supports such a finding.


                                          9
      2.    The Court Properly Applied the Law

            a.     Plaintiff’s new argument that his agreements with Defendant
                   were contracts of adhesion

            Second, Plaintiff argues for the first time that the agreements between

Plaintiff and Defendant were contracts of adhesion,6 and thus should not be

considered as part of the Nationwide Mutual Insurance Co. v. Darden, 503 U.S.

318 (1992), analysis. ECF No. 73 at PageID #1190-91. Plaintiff further argues

that the Court’s interpretation of Barnhart v. New York Life Insurance Co., 141

F.3d 1310 (9th Cir. 1998), is “manifestly erroneous” because Barnhart “did not

identify the contract language as a new factor or condition supplementing or

extending the Darden test.” ECF No. 73 at PageID #1192-93.

            While contract language is not an enumerated factor in Darden, see

id. at 323-24, the Darden factors are a nonexhaustive list, see Loomis Cabinet Co.

v. Occupational Safety & Health Review Commission, 20 F.3d 938, 942 (9th Cir.

1994). Accordingly, if the contract language has some bearing on the inquiry into

“the hiring party’s right to control the manner and means by which the product is

accomplished,” Darden, 503 U.S. at 323, then it is proper for the Court to consider




      6
       Plaintiff has provided no evidence to support such an assertion, except for
his new Declaration attached to the instant Motion. ECF No. 73 at PageID #1191.

                                        10
it. And, contrary to Plaintiff’s assertions, the Ninth Circuit in Barnhart did just

that:

             Considering all factors as a whole, however, the balance
             tips in favor of independent contractor status. The
             contract Barnhart signed contained clear language
             stating that Barnhart would be considered an
             independent contractor, not an employee. Consistent
             with this, Barnhart was free to operate his business as he
             saw fit without day-to-day intrusions. After the first
             three-year term of employment, Barnhart was paid
             commission only. Barnhart’s tax returns indicate that he
             received most of his income from self-employment.
             Additionally, Barnhart was not dependent solely upon
             New York Life for his income. Barnhart admittedly sold
             competitors’ products. In light of these facts, we
             conclude that Barnhart was not an employee of New
             York Life for purposes of ERISA and the ADEA.

Barnhart, 141 F.3d at 1313 (emphasis added).

             As a final matter, as in Barnhart, the Court did not rely solely on the

contract language in finding employee status but rather properly relied on a

number of factors, including several enumerated Darden factors, in making its

determination. See Henry, 2019 WL 346701, at *4; see also Darden, 503 U.S. at

324 (“[A]ll of the incidents of the employment relationship must be assessed and

weighed with no one factor being decisive.”) (citation and quotation marks

omitted).




                                          11
             b.     Controlling case law

             Third, while Plaintiff concedes that the Court employed the correct

test (the Darden test), he argues that the Court did not apply it correctly. ECF No.

73 at Page ID # 1199. In support of his argument, Plaintiff unpersuasively asserts

that the Order ignored controlling Ninth Circuit precedent — Mitchell v. Frank R.

Howard Memorial Hospital, 853 F.2d 762 (9th Cir. 1988) — and instead relied on

“older” case law from other jurisdictions. ECF No. 73 at PageID #1201. Mitchell

held that the plaintiff had sufficiently pled a Title VII discrimination claim under

some facts similar to this case. Mitchell, 853 F.2d at 766. Because Mitchell

involved a motion to dismiss, the plaintiff was only required to show that the

pleadings were sufficient on their face. Id. Accordingly, while Mitchell shares

some (but not all) facts with this case, it does not follow that this Court must either

find employee status under summary judgment standards or else run afoul of

Mitchell. It also does not follow that the Court should primarily value factors

mentioned in Mitchell, see ECF No. 73 at PageID #1199-1200, when the Court has

here been presented with a number of factors from both parties after discovery.

Further, the Court properly looked to other circuits for guidance (as Plaintiff has

done extensively in his briefing). See Jackson v. Sisto, 2008 WL 2396282, at *6

n.8 (C.D. Cal. June 9, 2008) (“Where there are no cases on point from the Ninth


                                           12
Circuit, this Court may look to other circuits for guidance.”) (citing United States

v. Tobeler, 311 F.3d 1201, 1203 (9th Cir. 2002)).

             Finally, Plaintiff argues that the Court should not rely “upon the older

case law from the other circuits applying the common law agency test[.]” ECF

No. 76 at PageID #1507; see also ECF No. 73 at PageID #1199, 1203-04. This

argument is confusing because the Darden test, which Plaintiff concedes is the

“test utilized by the Ninth Circuit,” is a common law agency test. See Darden, 503

U.S. at 323; Murray v. Principal Fin. Grp., Inc., 613 F.3d 943, 945 (9th Cir. 2010).

Further, as Plaintiff concedes, see ECF No. 76 at PageID #1507, Murray held that

“there is no functional difference between” the common law agency test and the

economic realities test. Murray, 613 F.3d at 945. Both tests focus on a

defendant’s right to control the manner and means of a plaintiff’s work. Id.

Accordingly, it is proper for the Court to seek guidance from cases that use either

the common law agency test or the economic realities test.7

///

///


      7
         If there were any difference between the two tests, the common law agency
test, not the economic realities test, would control. See Murray, 613 F.3d at 945
(“Even if the differences in formulation might suggest a difference in practical
application, however, Darden’s common law test as pronounced by the Supreme
Court would have to control.”).

                                          13
      3.    Remaining Arguments

            Plaintiff’s remaining arguments, such as arguments about how to

weigh the Darden factors, see ECF No. 73 at PageID #1204-09, are the type of

“mere disagreement” that is insufficient to merit reconsideration. White, 424 F.

Supp. 2d at 1274 (citing Leong, 689 F. Supp. 1572).

            Accordingly, the Court finds no grounds to grant reconsideration

under either Rule 59(e) or 60(b) and denies the Motion for Reconsideration.

B.    Motion for Leave to Amend the Complaint

            Plaintiff also seeks leave to amend the Complaint.8 ECF No. 73 at

PageID #1180. Because the Court concludes that Plaintiff fails to establish

grounds for reconsideration under Rules 59 and 60, the Court may not consider

Plaintiff’s motion seeking leave to amend the Complaint. See Lindauer v. Rogers,

91 F.3d 1355, 1357 (9th Cir. 1996) (“[O]nce judgment has been entered in a case, a

motion to amend the complaint can only be entertained if the judgment is first

reopened under a motion brought under Rule 59 or 60.”); see also Bien v. LifeLock



      8
        This is an about-face from prior statements from Plaintiff’s counsel.
Counsel stated at the November 30, 2018 hearing that “[w]e’re not asking for our
firm to be given an opportunity to file supplemental memoranda with regard to the
issues or to modify the pleadings or anything of that nature” — which is exactly
what Plaintiff now seeks to do. 11/30/18 Tr., ECF No. 74 at 5:3-6.


                                        14
Inc., 2015 WL 12836019, at *1 n.1 (D. Ariz. Sept. 18, 2015), aff’d sub nom. In re

LifeLock, Inc. Sec. Litig., 690 F. App’x 947 (9th Cir. 2017) (refusing to consider

plaintiffs’ motion to amend the complaint after denying plaintiff’s motion for relief

pursuant to Rule 60(b)).9 The Motion to Amend is denied.

                                  IV. CONCLUSION

              For the foregoing reasons, Plaintiff’s Motion for Reconsideration is

DENIED and Plaintiff’s Motion for Leave to Amend the Complaint is DENIED.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, April 24, 2019




Henry v. Adventist Health Castle Med. Ctr., et al., Civ No. 18-00046 JAO-KJM, Order Denying
Plaintiff’s Motion for Reconsideration and Motion for Leave to Amend the Complaint, ECF No.
73



       9
         For the same reasons, the Court has no power (without reopening the case
under Rules 59 or 60) to consider Plaintiff’s requests to supplement the record
pursuant to Rule 56(e) or to grant a continuance to conduct additional discovery,
see ECF No. 73 at PageID #1180. Cf. Alaska Ctr. for Env’t v. Browner, 20 F.3d
981, 986 (9th Cir. 1994) (“The federal rules specifically authorize the use of
interrogatory answers in summary judgment practice, and any objection to their
use in this case should have been made at the summary judgment stage, not after a
final judgment had been entered.”).

                                            15
